DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant arguments filed on 12/2/2020.
Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Attar (US20150127797A1) in view of Babiarz (US20070041326A1).
Regarding Claim 1, Attar discloses a data packet forwarding method (see FIG. 4), implemented by a source switch (see FIG. 4, leaf device 402/i.e. source switch), the data packet forwarding method comprising: 
collecting, according to a preset sampling period, congestion extents of d sampling paths in n paths from the source switch to a destination switch, wherein d is less than n (see para 113, the local congestion metric is generated/i.e. collected, based upon a number of packets or bytes transmitted via the corresponding uplink within a particular period of time/i.e. preset sampling period; also see para 140, The source leaf device selects one of the paths, based upon a level of congestion associated with each of the paths/i.e. d sampling paths. The two or more uplinks that are allowable may be at least a subset of the plurality of uplinks/i.e.-total n paths, of the source leaf device. The level of congestion associated with each of the paths, is ascertained via one or more congestion metrics associated therewith. In this manner, the source leaf device may select the path that is likely to have less congestion than other possible paths;
storing congestion extent indication information (see para 119, the selection one of the uplinks of the leaf device via which to transmit the flowlet is based, on the current (or most recent) congestion state of the paths originating at the uplinks (e.g., of the allowed uplinks) of the leaf device, as indicated in the Ingress Congestion State Table/i.e. storing congestion extent indication. The Ingress Congestion State Table stores the "remote" congestion metrics corresponding to the uplinks) of each sampling path of the d sampling paths obtained by collection (see para 140, The source leaf device selects one of the paths, based upon a level of congestion associated with each of the paths/i.e. d sampling paths. The two or more uplinks that are allowable may be at least a subset of the plurality of uplinks/i.e.-total n paths, of the source leaf device. The level of congestion associated with each of the paths, is ascertained via one or more congestion metrics associated therewith. In this manner, the source leaf device may select the path that is likely to have less congestion than other possible paths; also see para 86, the congestion information and the load balancing tag LBT is retrieved from the packet 500 by the destination leaf device, and the destination leaf device may store the congestion information, or otherwise update previously stored congestion information, in association with the LBT. More particularly, the destination leaf device may aggregate congestion information for each of a plurality of uplinks (e.g., identified by LBTs) of the source leaf device);
selecting from the d sampling paths according to the congestion extent indication information of each sampling path, a first target sampling path with a smallest congestion extent (see para 140-142, the two or more uplinks that are allowable may be at least a subset/i.e. d sampling paths, of the plurality of uplinks/i.e. from a total n sampling paths, of the source leaf device. The level of congestion associated with each of the paths, is ascertained via one or more congestion metrics associated therewith. The source leaf device may select the path that is likely to have less congestion/i.e. a first target sampling path, than other possible paths);
transmitting a first data packet of a data stream using the first target sampling path (see para 140, The source leaf device may select the path that is likely to have less congestion/i.e. a first target sampling path, than other possible paths);
storing an identifier of a first data flowcell to which the first data packet belongs (see para 101, a leaf device acting as a source leaf device may maintain a table to keep track of the ports/i.e. an identifier, that were previously selected for flows (or flowlets) processed by the leaf device);
determining that a second data packet of the data stream is to be transmitted; determining that an identifier of a second data flowcell to which the second data packet belongs is the same as the identifier of the first data flowcell (see para 102, the flowlet table may store a flow identifier (or flowlet identifier) in association with an identifier of the uplink that was previously selected for a previous flowlet of the flow. More particularly, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets/i.e. for example a second packet, in a given flowlet may be transmitted via the uplink identified in the flowlet table);
transmitting the second data packet using the first target sampling path in response to determining that the identifier of the second data flowcell is the same as the identifier of the first data flowcell (see para 102, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets in a given flowlet may be transmitted via the uplink identified in the flowlet table; and at para 104, the flowlet table may further indicate (e.g., via a Flowlet Active field or bit(s)) whether an entry in the table is associated with an active flowlet); and 
selecting, from the d sampling paths according to the congestion extent indication information of each sampling path, a second target sampling path with (see para 144, The source leaf device may perform a look up in its table(s) to ascertain, for the destination leaf device, a remote congestion metric associated with each one of the two or more possible (e.g., allowable) uplinks of the plurality of uplinks of the source leaf device. In addition, the source leaf device may perform a look up or query to ascertain the local congestion metric associated with each of the two or more possible uplinks of the plurality of uplinks of the source leaf device. The source leaf device may select one of the two or more uplinks based, at least in part, upon the local congestion metric and/or the remote congestion metric associated with each of the two or more uplinks. More particularly, the uplink with the lowest "overall" congestion metric may be selected). 
Attar discloses selecting a target sampling path with a smallest congestion extent within a particular period of time (para 113). 
Attar does not disclose the underlined limitation: a target sampling path with a smallest congestion extent at a first time point. 
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted to mean, the first time point is a routing/forwarding time instance of the packet based on real-time traffic performance measurement for selecting an outbound path. Based on this interpretation, and in the same field para 27, During the selection of outbound link, results of traffic performance measurements of congestion, connectivity and performance, provided by real-time traffic performance measurement 34 are used in selection of valid outbound link.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the switch of Attar, to select a first target sampling path with a smallest congestion extent at a first time point, as taught by Babiarz, for directing traffic around congestion in a network (see Babiarz, Field of invention).

Regarding Claim 9, Attar discloses a data packet forwarding apparatus (see FIG. 4, leaf device 402/i.e. apparatus and details disclosed in FIG. 11) comprising:
a memory (see FIG. 11, para 177, an example of a network device/i.e. apparatus, with memory) configured to store instructions,
a processor coupled to the memory (see FIG. 11, para 177, CPU with memory), wherein the instructions cause the processor to be configured to:
select, from the d sampling paths according to the congestion extent indication information of each sampling path, a first target sampling path with a smallest congestion extent (see para 140-142, the two or more uplinks that are allowable may be at least a subset/i.e. d sampling paths, of the plurality of uplinks/i.e. from a total n sampling paths, of the source leaf device. The level of congestion associated with each of the paths, is ascertained via one or more congestion metrics associated therewith. The source leaf device may select the path that is likely to have less congestion/i.e. a first target sampling path, than other possible paths);
transmitting a first data packet using the first target sampling path (see para 140, The source leaf device may select the path that is likely to have less congestion/i.e. a first target sampling path, than other possible paths);
store an identifier of a first data flowcell to which the first data packet belongs (see para 101, a leaf device acting as a source leaf device may maintain a table to keep track of the ports/i.e. an identifier, that were previously selected for flows (or flowlets) processed by the leaf device);
determine that a second data packet of the data stream is to be transmitted; determine whether an identifier of a second data flowcell to which the second data packet belongs is the same as the identifier of the first data flowcell (see para 102, the flowlet table may store a flow identifier (or flowlet identifier) in association with an identifier of the uplink that was previously selected for a previous flowlet of the flow. More particularly, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets/i.e. for example a second packet, in a given flowlet may be transmitted via the uplink identified in the flowlet table);
transmit the second data packet using the first target sampling path when the identifier of the second data flowcell is the same as the identifier of the first data flowcell (see para 102, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets in a given flowlet may be transmitted via the uplink identified in the flowlet table; and at para 104, the flowlet table may further indicate (e.g., via a Flowlet Active field or bit(s)) whether an entry in the table is associated with an active flowlet); and
select, from the d sampling paths according to the congestion extent indication information of each sampling path, a second target sampling path with a smallest congestion extent at a second time point, and transmit the second data packet using the second target sampling path when the identifier of the second data flow is different from the identifier of the first data flowcell (see para 144, The source leaf device may perform a look up in its table(s) to ascertain, for the destination leaf device, a remote congestion metric associated with each one of the two or more possible (e.g., allowable) uplinks of the plurality of uplinks of the source leaf device. In addition, the source leaf device may perform a look up or query to ascertain the local congestion metric associated with each of the two or more possible uplinks of the plurality of uplinks of the source leaf device. The source leaf device may select one of the two or more uplinks based, at least in part, upon the local congestion metric and/or the remote congestion metric associated with each of the two or more uplinks. More particularly, the uplink with the lowest "overall" congestion metric may be selected; also see para 86, the congestion information and the load balancing tag LBT is retrieved from the packet 500 by the destination leaf device, and the destination leaf device may store the congestion information, or otherwise update previously stored congestion information, in association with the LBT. More particularly, the destination leaf device may aggregate congestion information for each of a plurality of uplinks (e.g., identified by LBTs) of the source leaf device). 
Attar discloses selecting a target sampling path with a smallest congestion extent within a particular period of time (para 113). 
Attar does not disclose the underlined limitation: a target sampling path with a smallest congestion extent at a first time point. 
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted to mean, the first time point is a routing/forwarding time instance of the packet based on real-time traffic performance measurement for selecting an outbound path. Based on this interpretation, and in the same field of endeavor, Babiarz discloses this para 27, During the selection of outbound link, results of traffic performance measurements of congestion, connectivity and performance, provided by real-time traffic performance measurement 34 are used in selection of valid outbound link.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the switch of Attar, to select a first target sampling path with a smallest congestion extent at a first time point, as taught by Babiarz, for directing traffic around congestion in a network (see Babiarz, Field of invention).

Regarding Claim 17, Attar discloses a non-transitory computer readable storage medium (para 177) having a computer usable program code, wherein a computing device (see FIG. 4, leaf device 402/i.e. apparatus and details disclosed in FIG. 11) executes the computer usable program code to: 
select, from the d sampling paths according to the congestion extent indication information of each sampling path, a first target sampling path with a smallest congestion extent (see para 140-142, the two or more uplinks that are allowable may be at least a subset/i.e. d sampling paths, of the plurality of uplinks/i.e. from a total n sampling paths, of the source leaf device. The level of congestion associated with each of the paths, is ascertained via one or more congestion metrics associated therewith. The source leaf device may select the path that is likely to have less congestion/i.e. a first target sampling path, than other possible paths);
transmitting a first data packet using the first target sampling path (see para 140, The source leaf device may select the path that is likely to have less congestion/i.e. a first target sampling path, than other possible paths);
store an identifier of a first data flowcell to which the first data packet belongs (see para 101, a leaf device acting as a source leaf device may maintain a table to keep track of the ports/i.e. an identifier, that were previously selected for flows (or flowlets) processed by the leaf device);
determine that a second data packet of the data stream is to be transmitted; determine whether an identifier of a second data flowcell to which the second data packet belongs is the same as the identifier of the first data flowcell (see para 102, the flowlet table may store a flow identifier (or flowlet identifier) in association with an identifier of the uplink that was previously selected for a previous flowlet of the flow. More particularly, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets/i.e. for example a second packet, in a given flowlet may be transmitted via the uplink identified in the flowlet table);
(see para 102, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets in a given flowlet may be transmitted via the uplink identified in the flowlet table; and at para 104, the flowlet table may further indicate (e.g., via a Flowlet Active field or bit(s)) whether an entry in the table is associated with an active flowlet); and
select, from the d sampling paths according to the congestion extent indication information of each sampling path, a second target sampling path with a smallest congestion extent at a second time point, and transmit the second data packet using the second target sampling path when the identifier of the second data flow is different from the identifier of the first data flowcell (see para 144, The source leaf device may perform a look up in its table(s) to ascertain, for the destination leaf device, a remote congestion metric associated with each one of the two or more possible (e.g., allowable) uplinks of the plurality of uplinks of the source leaf device. In addition, the source leaf device may perform a look up or query to ascertain the local congestion metric associated with each of the two or more possible uplinks of the plurality of uplinks of the source leaf device. The source leaf device may select one of the two or more uplinks based, at least in part, upon the local congestion metric and/or the remote congestion metric associated with each of the two or more uplinks. More particularly, the uplink with the lowest "overall" congestion metric may be selected; also see para 86, the congestion information and the load balancing tag LBT is retrieved from the packet 500 by the destination leaf device, and the destination leaf device may store the congestion information, or otherwise update previously stored congestion information, in association with the LBT. More particularly, the destination leaf device may aggregate congestion information for each of a plurality of uplinks (e.g., identified by LBTs) of the source leaf device). 
Attar discloses selecting a target sampling path with a smallest congestion extent within a particular period of time (para 113). 
Attar does not disclose the underlined limitation: a target sampling path with a smallest congestion extent at a first time point. 
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted to mean, the first time point is a routing/forwarding time instance of the packet based on real-time traffic performance measurement for selecting an outbound path. Based on this interpretation, and in the same field of endeavor, Babiarz discloses this limitation at para 27, During the selection of outbound link, results of traffic performance measurements of congestion, connectivity and performance, provided by real-time traffic performance measurement 34 are used in selection of valid outbound link.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the switch of Attar, to select a first target sampling path with a smallest congestion extent at a first time point, as taught by Babiarz, for directing traffic around congestion in a network (see Babiarz, Field of invention).
Claim 2-3, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Babiarz in view of Duffield (US20110158105A1).
Regarding Claims 2, 10 and 18, Attar discloses collecting the sampling path congestion extents according to the preset sampling period, but does not disclose details regarding: randomly selecting, ; sending d sampling probes in a one-to-one correspondence with the d sampling paths to the destination switch; receiving a feedback probe of each sampling probe in the d sampling probes from the destination switch and obtaining the congestion extent indication information of each sampling path carried in the feedback probe of each sampling probe.
In the same field of endeavor, Duffield discloses these details: see para 45-46, sending probe on k paths selected randomly from the K paths with the largest weights. For example, if k=1 and the largest weight of all paths is W, the method chooses one path randomly from all paths K that have weight W. Once a path (or set of paths) is chosen, the method sends probes along each of those paths in an effort to detect performance anomalies…during current time interval; also see para 22, an active measurement is performed by injecting one or more measurement probes (or referred to as probe packets). For example, a measurement probe refers to one or more packets sent on an end-to-end path. For example, one or more packets may be injected to measure the end-to-end delay or jitter for customer traffic traversing a network/i.e. congestion extent indication information of each sampling path carried in the feedback probe of each sampling probe.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Attar and Babiarz, to probe paths and receive a feedback of the probes from the destination switch, as taught by Duffield, for detecting and localizing an anomaly for a network (see Duffield, Summary).
Regarding Claims 3, 11 and 19, Attar discloses the data packet forwarding method: wherein randomly selecting the d sampling paths comprises: randomly selecting d1 sampling paths from the n paths according to the preset sampling period when n is less than a first preset threshold; and randomly selecting d2 sampling paths from the n paths according to the preset sampling period when n is greater than or equal to the first preset threshold; wherein d2 is less than n.
Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean: selecting sampling paths or probe paths based on total number of paths available (threshold). Based on this interpretation, and in the same field of endeavor, Duffield discloses these details: see para 45, probe to be sent on k paths/i.e. selecting d1 sampling paths, selected randomly from the K paths/i.e. total number of available paths or threshold … and complete probing during the current time interval.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Attar and Babiarz, to probe paths and receive a feedback of the probes from the destination switch, as taught by Duffield, for detecting and localizing an anomaly for a network (see Duffield, Summary).

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Babiarz in view of Duffield further in view of Hira (US20170295101A1 with provisional application number 62/321,725 filed on April 12, 2016), hereinafter referred to as Hira-provisional.
Regarding Claims 4, 12 and 20, Attar does not disclose details regarding: a sampling probe or a feedback probe of the sampling probe Is a data packet in a specified format comprising: a probe header, wherein a first quantity of bits comprised in the probe header identifies a sampling path number, and wherein: a second quantity of bits comprised in the probe header identifies congestion extent indication information of a sampling path.
In the same field of endeavor, Hira-provisional discloses these details: see para 23, each probe packet may be a minimum sized packet of 64 bytes that includes a probe header in addition to a layer-2 Ethernet header and a layer-3 IP header. The header of a probe packet may include an identifier of a destination switch and congestion state information of a path.
 (see Hira, para 23).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Babiarz in view of Duffield further in view of Hira-provisional, further in view of Rabie (US20050160171A1).
Regarding Claims 5 and 13, Attar in view of Babiarz in view of Duffield further in view of Hira-provisional do not disclose details regarding: congestion extent indication information of the d sampling paths comprises a congestion extent level of each sampling path in the d sampling paths; wherein the congestion extent level of each sampling path is determined by a sum of queue lengths of intermediate switches on the sampling path; and wherein an intermediate switch is a switch other than the source and the destination switch on the sampling path.
Rabie discloses these details: see para 76, the Measurement based admission policy may factor into consideration of an average queue length for queue for the requested QoS requirement at each component link. This average queue length measure to provide an improved measure of congestion or traffic burstiness for a given component link.
(see Rabie, para 76).
Claim 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Babiarz further in view of Suzuki (US20010048662A1).
Regarding Claims 6 and 14, Attar in view of Babiarz discloses the data packet forwarding and all the limitations of claim 1, but does not disclose details regarding: before transmitting the first data packet, the data packet forwarding method further comprises: splitting the data stream into at least one data flowcell of a preset data size according to a time sequence, wherein each data flowcell in the at least one data flowcell comprises at least one data packet; adding an identifier to each data flowcell in the at least one data flowcell; and adding, to each data packet comprised in each data flowcell, the identifier of the data flowcell to which the data packet belongs 
Suzuki discloses these details: see para 34, creating a flow identifier data for identifying each layered data in layered data consisting of a plurality of streams, a sequence number to be consecutively given to data partitioned by predetermined size… distributing the resultant to the same destination as that at the time of reception, in the cases where the sequence numbers are discontinuous… checking for continuity in the sequence numbers of the reconstructed layered packet data by each flow identifier data; also see para 141-146.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Attar and Babiarz, to split the data stream into at least one data flowcell of a preset data size according to a time sequence, wherein each data flowcell in the at least one data flowcell comprises at least one data packet, as taught by Suzuki, for data shaping and for providing a data transfer method and transfer system which make effective use of transmission channel bandwidths (see Suzuki, para 174).

Regarding Claims 7 and 15, Attar in view of Babiarz does not disclose details regarding: the identifier of each data flowcell comprises at least one of identification information of the data stream 
Suzuki discloses these details: see para 34, creating a flow identifier data for identifying each layered data in layered data consisting of a plurality of streams… reconstructing layered packet data from the IP packet data received; also see para 141-146.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of (see Suzuki, para 174).

Regarding Claims 8 and 16, Attar discloses: after storing the identifier of the first data flowcell, the data packet forwarding method further comprises:
	storing a number of the first target sampling path (see para 102, the flowlet table may store a flow identifier (or flowlet identifier)/i.e. target sampling path, in association with an identifier of the uplink that was previously selected for a previous flowlet of the flow); and
	establishing a correspondence between the identifier of the first data flowcell and the number of the first target sampling path (see para 106, it is assumed that there is a 1-to-1 correspondence between the flowlets/i.e. the target sampling path, and the entries in the flowlet table/i.e. flowcell identifier); and 
wherein transmitting the second data packet using the first target sampling path comprises: determining the first target sampling path according to the identifier of the second data flowcell and the correspondence when the identifier of the second data flowcell is the same as the identifier of the first data flowcell (see para 102, the flowlet table may store a flow identifier (or flowlet identifier) in association with an identifier of the uplink that was previously selected for a previous flowlet of the flow. More particularly, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets in a given flowlet may be transmitted via the uplink identified in the flowlet table); and
transmitting the second data packet using the first target sampling path (see para 106, it is assumed that there is a 1-to-1 correspondence between the flowlets and the entries in the flowlet table. Also, a hash on the flow (e.g., a 5-tuple), which in some implementations may be based upon inner header(s) of the packet, may be used to identify an entry in the flowlet table. As a result, there is a possibility that two or more flows will be mapped to the same entry in the flowlet table).
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive as detailed below:
On page 13, the Applicant argues regarding claim 1 that: “Attar does not disclose “collecting, according to a preset sampling period, congestion extents of d sampling paths in n paths from the source switch to a destination switch, wherein d is less than n”, or “storing congestion extent indication information of each sampling path of the d sampling paths obtained by collection”. 
The Examiner respectfully disagrees. This limitation is disclosed by Attar as detailed above in the rejection, at para 113, the local congestion metric is generated/i.e. collected, based upon a number of packets or bytes 
Also, at para 86, Figs 5A-5C, Attar discloses: The congestion information and the load balancing tag LBT may be retrieved from the packet by the destination leaf device, and the destination leaf device may store the congestion information, or otherwise update previously stored congestion information, in association with the LBT. More particularly, the destination leaf device may aggregate congestion information for each of a plurality of uplinks (e.g., identified by LBTs) of the source leaf device. The destination leaf device may opportunistically transmit congestion state feedback indicating the congestion information associated with the LBT (e.g., as stored at the destination leaf device) to the source leaf device by piggybacking on packets in the reverse direction.
Hence Attar clearly discloses the above limitation, and Attar in view of Babiarz discloses claim 1.

On page 14, the Applicant argues that the term: “the plurality of uplinks” in paragraph 140 of Attar could not be equal to “the plurality of paths” in claim 1, because “the plurality of uplinks” in Attar actually represents “the plurality of ports” of a device.
The Examiner respectfully disagrees. At para 61, Attar discloses: Leaf network devices may be implemented as Ethernet switches having: (i) 48 ports for connecting up to 48 end devices (e.g., servers) at data transmission speeds of 10 GB/s (gigabits per second)--i.e. `downlink ports`; and (ii) 12 ports for connecting to up to 12 spine network devices at data transmission speeds of 40 GB/s--i.e. uplink ports. Further at paragraphs 101-102, a leaf device acting as a source leaf device may maintain a table to keep track of the ports that were previously selected for flows (or flowlets) processed by the leaf device. FIG. 6C is a diagram illustrating an example flowlet table that may be maintained by a leaf device acting as a source leaf device. More particularly, a leaf device acting as a source leaf device may store an identifier of the uplink via which the previous (or current) flowlet of a flow was transmitted… the flowlet table may store a flow identifier (or flowlet identifier) in association with an identifier of the uplink that was previously selected for a previous flowlet of the flow. More particularly, the identifier of the uplink may identify the most recently selected (e.g., current) port for the last flowlet of the flow that was processed by the leaf device. As a result, all packets in a given flowlet may be transmitted via the uplink identified in the flowlet table. Hence the paths originate from the ports, and based on the direction of flow, are categorized as uplink flows or downlink flows.
As described above, each port of the source leaf device comprises multiple links or paths (flowlets) that could be individually identified using a flow identifier on the selected port as illustrated in FIG. 6. Hence, the plurality of uplinks are equivalent to a plurality of paths.

On page 15, the Applicant argues that: “Second, paragraph 82 of Attar reads: “Since multiple paths may originate from the port of the source leaf device..; paragraph 136 of Attar reads: “it is possible that the uplink identified in the flowlet table may not be an allowed port”. These parts of Attar's description further describe that: (1) the paths are not equal to the port (uplink), but the paths may originate from the port; (2) not all the uplink (port) are allowable to transmit a flowlet to the destination. Based on the discussion above, the words in paragraph 140 of Attar, “the two or more uplinks that are allowable (e.g., selectable) may be at least a subset of the plurality of uplinks of the source leaf device,” does not mean: “to choose a subset of paths from all the paths”. Instead, these words mean “to choose all the allowable ports (uplinks) from all the ports of the devices”.
The Examiner respectfully disagrees. This argument is in relation to the limitation: “…selecting from the d sampling paths according to the congestion extent indication information of each sampling path, a first target sampling path with a smallest congestion extent…”
Paragraph 136 of Attar, in relation to FIG. 7B recites: “The source leaf device may then select the uplink of the source leaf device via which to transmit the flowlet to the destination leaf device according to whether the flowlet is a new flowlet. More particularly, if the source leaf device determines that the flowlet is not a new flowlet, the source leaf device may simply identify the uplink from the pertinent entry in the flowlet table. However, in some implementations, even if the packet is determined to be part of an existing (e.g., active) flowlet, it is possible that the uplink identified in the flowlet table may not be an allowed port (e.g., as supplied by a forwarding decision). This may occur if a status of the uplink has changed since the flowlet started or in case of collisions in the flowlet table. In either case, a new uplink may be selected (e.g., from a set of allowed ports). More particularly, the new uplink may be selected via a mechanism such as that described herein (e.g., based upon congestion metric(s)) or a standard mechanism such as ECMP.” Here the description is regarding selecting an uplink based on: a) whether the flowlet is new; b) the flowlet is not a new flowlet; c) if the flowlet is an active flowlet; in these situations if the identified uplink cannot be used as supplied/informed by a forwarding decision due to collision of the flowlets, then a new uplink is selected based on congestion metrics.

Paragraph 140 of Attar, in relation to FIG. 8A recites: “The source leaf device may select one of the paths based, at least in part, upon a level of congestion associated with each of the paths. More particularly, the two or more paths may consist of those paths that are identified as "allowable" or possible paths to the destination leaf device. For example, the two or more uplinks that are allowable (e.g., selectable) may be at least a subset of the plurality of uplinks of the source leaf device. The level of congestion associated with each of the paths, or corresponding uplink, may be ascertained via one or more congestion metrics associated therewith. In this manner, the source leaf device may select the path that is likely to have less congestion than other possible paths.” Here the description is regarding selecting a one uplink (from a plurality of uplinks) based on the level of congestion associated with each uplink.
Based on this Attar clearly discloses the limitation: “…selecting from the d sampling paths according to the congestion extent indication information of each sampling path, a first target sampling path with a smallest congestion extent…”.

On page 15, the Applicant argues that: Attar fails to disclose the limitation: “collecting, according to a preset sampling period, congestion extents of d sampling paths in n paths from the source switch to a destination switch, wherein d is less than n”, as recited in claim 1.
See response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DEEPA BELUR/Examiner, Art Unit 2472